UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4557
ANGELA GWEN BLAIR,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-00-603)

                  Submitted: September 30, 2002

                      Decided: October 18, 2002

       Before WILKINS and LUTTIG, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. Rose Mary Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. BLAIR
                               OPINION

PER CURIAM:

   Angela Gwen Blair appeals her conviction entered on her guilty
plea to conspiracy with intent to possess more than fifty grams of
crack cocaine in violation of 21 U.S.C. § 846 (2000). Blair’s counsel
noted a timely appeal and filed a brief pursuant to Anders v. Califor-
nia, 386 U.S. 738, 744 (1967), in which he represents that there are
no arguable issues of merit in this appeal. Nonetheless, in his brief,
counsel addressed the possibility that the district court had committed
reversible error in conducting Blair’s Fed. R. Crim. P. 11 hearing.
Counsel also advanced several claims of error in the district court’s
imposition of sentence. The time for filing a supplemental brief has
passed and Blair has not responded, despite being advised of her right
to do so. Because we find counsel’s assignments of error to be with-
out merit and can discern no other reversible error in the record on
appeal, we affirm Blair’s conviction and sentence.

   On appeal, counsel identifies no specific error in the district court’s
Rule 11 hearing and our review of the record reveals no reversible
error. United States v. Martinez, 277 F.3d 517, 524, 527 (4th Cir.
2002). The district court substantially complied with the mandates of
Rule 11 in accepting Blair’s guilty plea and we are able to conclude
that the plea was knowingly and voluntarily made. See id. At sentenc-
ing, there was no clear error in the district court’s determination of the
drug quantity to be included in the relevant conduct, United States v.
Randall, 171 F.3d 195, 210 (4th Cir. 1999), or Blair’s role in the
offense. United States v. Love, 134 F.3d 595, 606 (4th Cir. 1998).
Neither did the district court err in declining to compel the Govern-
ment to move for a downward departure based on Blair’s allegedly
substantial assistance. See United States v. Conner, 930 F.2d 1073,
1076 (4th Cir. 1991). Finally, we have no difficulty in deciding that
the district court did not err in declining to apply the "safety valve"
provision to Blair’s sentence. USSG § 5C1.2 (2000); 18 U.S.C.
§ 3553(f)(1)-(5) (2000).

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
                        UNITED STATES v. BLAIR                        3
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (2000), this court requires
that counsel inform his client, in writing, of her right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client.

   Blair’s conviction and sentence are affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED